WIGGINTON, Judge
(concurring specially) .
I concur in the opinion of affirmance for the reason that appellant has failed to bring to this court a transcript of the trial proceedings held in the prosecution against Ernie Shahid, during the course of which appellant was charged with having failed to properly respond to questions propounded to her, resulting in an obstruction of justice and constituting contempt of the court. In the contempt proceedings now reviewed, the trial court found from the evidence before it that the answers given by appellant during the Shahid trial were of such a character as to constitute a contempt of the court, which findings we must accept as correct in the absence of record proof to the contrary. The trial court judgment reaches this court with a presumption of correctness which we are required to indulge in the absence of a contrary record showing. For these reasons I agree that the judgment should be affirmed.